Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

	Applicant's election with traverse of Group I, Species I, Claims 1-9 in the reply filed on 12/8/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden. This is not found persuasive because the claims are drawn to different structures which would require different art for rejection or detailed reasons for allowance. This application also required more text search than other applications.
The traversal is also on the ground(s) that:
‘each of the claimed Groups are drawn to a solid state drive apparatus that includes an electrostatic prevention structure, and, thus, unequivocally there is overlap in scope.’
This is not found persuasive because MPEP 806.05 Related Inventions recites ‘Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention’.
The requirement is still deemed proper and is therefore made FINAL.
Further claim 6 drawn to fig 12 and claim 7 drawn to fig 13 are withdrawn since they are drawn to different species.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 8/30/2018.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nishizawa (US 2005/0253239 A1, hereinafter Nishizawa)
1. Nishizawa (fig 9) teaches a solid state drive apparatus comprising: 


2. (Original) The solid state drive apparatus of claim 1, wherein the metal pillar is integrated with the case such that the metal pillar is integrated with the base and the side walls of the case ([0095] recites ‘when the terminals 11 of the connector 10’, see also fig 9).

3. (Original) The solid state drive apparatus of claim 1, wherein a height of the metal pillar is less than that of the side walls of the case (fig 9).

5. (Original) The solid state drive apparatus of claim 1, wherein the package substrate module comprises:  a package base substrate (2, fig 9) and a semiconductor chip (3C, 3F), the semiconductor chip being on at least one surface of an upper surface and a lower surface of the package base substrate (fig 9), 
wherein the semiconductor chip is on the metal pillar (fig 9).

8. (Original) The solid state drive apparatus of claim 1, further comprising: 
an electrostatic absorbing member (5) spaced on a circumference of the metal pillar (since 5 is wider than 11, fig 9) or on the electrostatic absorbing member such that the electrostatic absorbing member is separated from the side walls by a distance (fig 9).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of KR 20170052983 A (hereinafter KR)
4. Nishizawa teaches the solid state drive apparatus of claim 1, but fails to teach: 
a heat transmitting material member on the electrostatic absorbing member.
KR (paragraph 0059) teaches a heat transmitting material member (conductive TIM bonding) on the electrostatic absorbing member (190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by KR into the device of Nishizawa. The ordinary artisan would have been motivated to modify Nishizawa in the above manner for the purpose of preventing overheating.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Kim (US 20150131242 A1, hereinafter Kim)
9. Nishizawa teaches the solid state drive apparatus of claim 1, wherein the metal pillar comprises:  a heat dissipation device configured to dissipate heat generated by the package substrate module to outside the solid state drive apparatus (since 11 is made of metal, see [0096] recite ‘there is a fear that static electricity charged on the cap 1B enters the semiconductor chips (3C, 3F, 3M) through the terminals 11 of the connector 10’).

Kim teaches a heat dissipation device configured to dissipate heat generated by the package substrate module to outside the solid state drive apparatus ([0040] recites ‘the projection portions 121a, 121b, and 121c may be made of the same material as the cases 10 and 12, or may be made of a material that is different from the material of the cases 10 and 12, but can be soldered and has superior thermal conductivity’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim into the device of Nishizawa. The ordinary artisan would have been motivated to modify Nishizawa in the above manner for the purpose of preventing overheating.




Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.